 1
                                                        ~- FILED
                                                                  DIS7AICT COURT '.
                                                        ~QRK,V.S.
 2
 3                                                           ,~ ~ 22021
                                                             .
 4                                                                      pF CAL4FORNIA
                                                                            BY DEPUTY
                                                         CENTRAL.~~
                                                         EpS7ERN ~~
 5'
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                      Case No.: ~.~\~,'~'~,
11
                           Plaintiff,                ORDER OF DETENTION PENDING
12                                                   FURTHER REVOCATION
                   v.                                PROCEEDINGS
13                                                    FED. R. CRIM. P. 32.1(a)(6); 18
                                                       .S.C. § 3143(a)(1))
14
                           Defendant.
15
16          The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the ~~~... ~                   District of
18     C~ ~~r~•`°~ for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20          Having conducted a detention hearing pursuant to Federal Rule of Criminal
21    Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~       The defendant has not met his/her burden of establishing by clear and
23             convincing evidence that he/she is not likely to flee if released under 18
24             U.S.C. § 3142(b) or (c). This finding is based on the following:
25            (~        information in the Pretrial Services Report and Recommendation
26            (~        information in the violation petition and reports)
27            () the defendant's nonobjection to detention at this time
28            ()        other:


                                                 1
     1            and/ or
 2 B.()           The defendant has not met his/her burden of establishing by clear and
 3                convincing evidence that he/she is not likely to pose a danger to the
 4                safety of any other person or the community if released under 18 U.S.C.
 5               § 3142(b) or (c). This finding is based on the following:
                 ()     information in the Pretrial Services Report and Recommendation
                () information in the violation petition and repoi-t(s)
 .~             () the defendant's nonobjection to detention at this time
 L•ll           ()      other:
10
11       IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: ~~~ jZ~ ~Z-~
15                                                  United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                2
